TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00322-CR
NO. 03-12-00323-CR


Patricia Ann Goviena, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NOS. 8538 & 8667, HONORABLE JAMES E. MORGAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967).  In trial court
cause number 8538, appellant Patricia Ann Goviena was charged with the offense of making a
false statement to obtain credit.  See Tex. Penal Code Ann. § 32.32 (West 2011).  In trial court
cause number 8667, Goviena was charged with the offense of bail jumping-failure to appear.  See id.
§ 38.10 (West 2011).  Goviena pled guilty to both offenses.  The district court found the evidence
sufficient to support a finding of guilt in each case and assessed punishment at eighteen months in
the Texas Department of Criminal Justice (TDCJ) State Jail Division and ordered restitution in
the amount of $3,500 for the first offense, and five years in TDCJ Institutional Division for the
second offense.  This appeal followed.
		On or about November 18, 2009, Goviena filled out a customer interview form at a
car dealership with incorrect birth date information.  Approximately one week later, she purchased
a 2005 Chevrolet Trail Blazer from the dealership, signing a motor vehicle purchase agreement in
the amount of $16,765.95, and a retail installment contract agreeing to pay the dealership a down
payment in the amount of $3,500.  She wrote two checks, each in the amount of $1,750, to satisfy
the down payment and left with the car.  Both checks were returned, the first marked "not sufficient
funds," and the second marked "frozen blocked account."  A criminal history check based on the
Illinois driver's license she provided to the dealership revealed a "Patricia A. Govia," and listed
numerous alias names, birth dates, and social security numbers.  Further investigation revealed
Goviena opened the accounts from which the returned checks came using a social security number
one digit off from her true number and a different Illinois driver's license number than her true
number.  Additionally, Goviena allegedly had a warrant outstanding for her arrest in connection with
a similar fraudulent automobile purchase made in New Braunfels earlier in 2009.
		After Goviena was arrested for the current offense, she was released on bond.  She
was arrested several months later for failure to appear, but then released on bond again.  And again,
Goviena failed to appear in court, apparently because she had left the state, contrary to her bond
requirements, and traveled to Illinois.  In February 2011, Goviena was arrested in Lampasas county
and returned to jail.  In March 2012, Goviena underwent a forensic evaluation and was deemed
competent to stand for trial.  During the sentencing portion of the hearing, Goviena did not testify
and offered no witnesses in her support.
		Goviena's court-appointed attorney has filed a motion to withdraw supported by
briefs concluding that the appeal is frivolous and without merit.  The briefs meet the requirements
of Anders v. California by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See 386 U.S. at 744-45; see also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972).
Goviena was mailed copies of counsel's briefs and advised of her right to examine the appellate
record and to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's briefs and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the appeal.
Counsel's motion to withdraw is granted.
		The judgments of conviction are affirmed.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Affirmed
Filed:   August 24, 2012
Do Not Publish